Management of Europe's maritime borders - European Solidarity and protection of migrants' rights (debate)
The next item is the debate on the Council and Commission statements on the management of Europe's maritime borders, European solidarity and protection of migrants' rights.
Mr President, may I, on behalf of the Presidency, state very clearly that the latest reports on migrants who have lost their lives when their boats have foundered in the Mediterranean, the reports of tragedies that have occurred there, remind us of the responsibility that we as Member States have in this domain.
Regardless of all the tenets of immigration policy, when there is a real and present danger to life and limb, the protection of human life, as the supreme value, must have absolute priority. This principle is not only enshrined in a number of international conventions; it also accords with our common understanding of the values on which the European Union is based.
Irrespective of the question of legal jurisdiction, the European Union undoubtedly bears political responsibility, and we should shoulder that responsibility together. This is why the Presidency, by agreement with the Commission, has decided that the Council of Justice and Home Affairs Ministers should debate this issue at their next meeting on 12 June.
We cannot close our eyes to the fact that there have been problems in the past in the interpretation and application of international conventions and that these problems still arise today. We as Member States must recognise the responsibility we have to prevent such human tragedies, and the Hague Programme rightly and explicitly emphasises the need for close cooperation among all states as well as for solidarity and shared responsibility.
Besides the need to save human lives, the decisive message is that we must not let it come to the point at which unscrupulous criminal organisations put these people's lives in danger by trying to transport them illegally to Europe. This is why it is important that, as part of a general strategy for the resolution of the migration issue, we also achieve better cooperation with the countries of origin and transit. It is essential to step up this cooperation in the framework of the political dialogue on migration issues with the governments of these countries, especially in the context of the Euromed partnership and the follow-up process to the EU-Africa migration conferences in Rabat and Tripoli.
We believe that our efforts of the last few months and the debates at all Council meetings during the Finnish and German presidencies have been a first step towards ensuring that the European Union will be able to deal with these tragedies more effectively and convincingly in future for the sake of the people concerned.
Member of the Commission. - (IT) Mr President, ladies and gentlemen, the President-in-Office of the Council, Mr Altmeier, has said a great deal and I agree with the position he has taken. I shall certainly emphasise one essentially political aspect of it, which is the requirement to tackle the immigration issue by combining the need to stop the traffic in human beings and any kind of illegal activity with the absolute need for solidarity, and solidarity means first and foremost saving human lives in danger.
When we are faced with the risk of losing even a single human life, as has quite rightly been mentioned and as we emphasise in our joint statement, strictly legal questions concerning the implementation of international conventions on maritime law - which also needs to be done rigorously and thoroughly - take second place. Human lives in danger need to be saved first. Of course, solidarity is not just that.
Solidarity lies at the basis of the global approach that the Commission is taking, in the wake of the unanimous support given by the European Council last December and in strict collaboration with the German Presidency of the European Union in this first half of the year. First and foremost, there must be solidarity among the EU Member States, which means that every State in the Union, even those that are convinced that they are less affected by the daily immigration tragedy, must understand that the problem is also theirs and concerns the whole EU, with no exceptions. It would seem to be an obvious decision, then, to provide patrols in the Atlantic Ocean to support Spain, which would otherwise have to face the enormous flow of migrants to the Canary Islands all alone, or a patrol in the Mediterranean to meet the demands of countries like Malta or Cyprus, the smallest Mediterranean members of the EU, not to mention the larger ones.
All the Member States must play their part in the patrols, and I shall very amicably tell all the ministers next week that not enough has yet been done or is being done, after the commitment to make equipment available. That is the first aspect of solidarity among the Member States.
Then there is a financial aspect to solidarity. The sums needed to introduce the patrols and to offer people in difficulty protection and a decent reception need to be shared. In that respect, ladies and gentlemen, I am forced to appeal to you as well, with my usual sincerity. This Parliament is still holding in reserve EUR 12.7 million that is vitally needed right now, not in a week's time, if the Frontex missions are to continue. I respect this Parliament's decisions, but I must say quite frankly that if the reserve, which is due to be examined on about 24-25 June, is only released at the end of this month, we run the risk of having to stop the Frontex missions in the central Mediterranean and the Canaries owing to lack of funds. Immediate steps are needed to release the funds, which are available but have been put on one side.
There is another matter that has to do with solidarity: our commitment to the other countries involved. We have promised to work more closely with the countries of origin and of transit. We have said very clearly that we want them to contribute effectively and that we are ready to help the countries of origin through a system of legal, regular and monitored immigration. We put forward a clear proposal on this subject two weeks ago.
At the same time we are asking for support from the countries of origin and of transit to prevent human trafficking and to explain very clearly to all those who want to set off across the Atlantic or Mediterranean that they will be embarking on a journey not to riches but into serious danger. What is needed before anything else, therefore, is political cooperation, not police cooperation, so as to create the conditions for providing even clearer information on this issue in the countries of origin, information that is currently lacking. Conversely, Europe is ready to welcome people who want to work honestly and within the law. As we all know, such people are needed in many Member States where there is a shortage of labour. That is another aspect of solidarity.
Then there is an important form of solidarity in receiving immigrants, including illegal ones. It is my conviction that every Member State has a duty to do all it can to save human lives at sea, but it is also necessary for the other Member States to realise that we cannot leave Malta, for example, to bear the whole burden of receiving all the immigrants saved in the middle of the Mediterranean by Maltese vessels. The situation requires solidarity and also a politically based outline agreement to determine where we can receive the immigrants that arrive in the most exposed countries. This is another face of solidarity: offering to receive immigrants in a broader range of Member States, and not just in those that are in the front line. That is another point on which we have to find an agreement in principle, which sadly has not yet been found.
I think we will have to address a further issue at the Council of Ministers next week: who is responsible for patrolling the search and rescue regions on the high seas that come under third-country responsibility? The case of Libya has been mentioned. According to international conventions, every country has a region of the open sea where it is responsible for search and rescue on the high seas. What happens if a non-EU country like Libya does not carry out its search and rescue duty at sea? What can we Europeans do to intervene in that region? Who should take responsibility? These are rules that need to be established and do not yet exist. The problem concerns the implementation of international conventions, not of European laws. The time has come, however, to address this subject within the EU, and I think it will be a good idea to start debating this as well at the Council of Ministers next week.
Finally, where does the responsibility lie and what kind of solidarity is needed for the initial reception of immigrants when they first arrive and have to be received in conditions commensurate with human dignity, which are inalienable and non-negotiable? Who should take the responsibility and how should we share out the tasks among the Member States? Again, can we expect a small country in the middle of the Mediterranean to do it all alone? That would not be an example of solidarity among the Member States, so that is another aspect with which we should be concerned. The European Union can do a great deal in that respect: it can help to fund and organise repatriation operations in the countries of origin in compliance with the rules that guarantee the absolute dignity of everyone being repatriated. Of course, all immigrants, even illegal ones, have every right to respect for their human dignity, but we cannot impose our views if there are any Member States that refuse to play their part.
That is the solidarity to which I am referring, and those are the guiding principles to ensure that the tragedy that occurred a few days ago - it is not a question of accusing or blaming anyone for it, but of learning a tragic lesson - can never happen again.
on behalf of the PPE-DE Group. - (MT) Mr President the worst thing we could do would be to point the finger at one another instead of working together to find a solution to this serious problem, a problem that, as has been said, does not simply pertain to one country, but to all countries. To point a finger at Malta in connection with the incidents that occurred in Libyan waters and therefore not under Malta's responsibility is wrong and unfair. Malta is well aware of its obligations and is honouring them while maintaining full respect for human life. So much so that the majority of immigrants who arrive in Malta every year and who are picked up from the sea are saved from death's door. However, the burden Malta has to carry is already disproportionate. To cite an example, Mr Altmaier: the maritime area that Malta is responsible for monitoring is about two thirds the size of Germany or almost three quarters the size of Italy. We are responsible for the whole of that area. Until now Malta has patrolled this area single-handedly because Frontex has not even begun its rounds as yet. Commissioner, this Parliament is so eager to get Frontex's operations started that it has doubled the Frontex budget. However, up till now Frontex has proved to be completely ineffective in the Mediterranean. Therefore, the fact that Malta has to shoulder the blame for incidents that take place in Libyan waters is unjust and unfair. Instead of accusing one another, we must work together to come up with a solution. Indeed, the solution, if we want it, is a clear one. Seeing as this is not the problem of solely one country, the burden constituted by the immigrants rescued from Maltese waters ought to be distributed between everyone: - yes, between the 27 Member States of the European Union. This is perfectly clear. What is not clear, Mr President, is whether national governments are willing to shoulder this responsibility and share out the burden. Thank you.
on behalf of the PSE Group. - (FR) Mr President, it is absolutely intolerable that, every summer, we witness human tragedies on the borders of Europe. In spite of our indignation, every year these tragedies are repeated.
How can the European Union leave these people alone faced with their despair at the gates of Europe? The Commission must ask for commitments from Member States at the next Justice and Home Affairs (JAI) Council: we must ensure that no events of this kind can ever happen again. It is intolerable that we should be debating the responsibilities of individuals while there were people in danger at sea and they were not rescued.
Malta bears a large part of the responsibility, that is sure. Giving assistance to people in distress is a duty and not a choice, but they were left to die. I believe, however, that we are all responsible for this tragedy. I received messages from many Maltese who are people who care and who are distressed at seeing immigrants treated in this fashion and their country in this situation. At the same time, however, they are aware that their little country has been abandoned.
I should like to say here that these events demonstrate the lack of European solidarity in relation to the management of borders and the reception of emigrants. It is intolerable that the burden should rest essentially with the countries of the South and East of Europe. Europe must show its solidarity and take action so that costs and responsibilities are shared by all Member States. That is why I call on Member States to grant more resources to Frontex so that maritime missions can begin before the end of June and be broadly developed, particularly in the Mediterranean.
I was satisfied to learn that the evaluation of the Dublin II regulation is to be presented to us in the days to come. That is what we have been told recently. We have been asking for it for several months, even though now it is no longer an evaluation that is needed but a swift revision. The Dublin II regulation is obviously not appropriate, especially for a small country like Malta.
Finally, we ask the Commission where the discussions with Libya have got to concerning immigration. Recent events have shown Libya's inability to give help to migrants and people in distress. We have already said it and we repeat: the European Union must not shrug off its responsibilities and pass them on to a country that does not apply appropriate standards in relation to the protection of fundamental rights.
on behalf of the ALDE Group. - (NL) Mr President, illegal immigration should be addressed as a matter of urgency, because that is what it has been for a while. The first hesitant steps have been taken. This does not alter the fact, though, that in 2007, there is still much interference on the line where the issue is concerned of who is responsible for rescuing people from drowning, whether they are legal or illegal. Staggeringly, it appears that not everybody takes the moral and lawful duty equally seriously. Of course, as Mrs Roure pointed out a moment ago, Malta has a difficult job where the large influx of illegals is concerned. This is beyond dispute. We should therefore get this so wished for and much-discussed solidarity underway as quickly as possible. It also strikes me that the swift introduction of a burden sharing-mechanism is called for.
This reality, though, does not in any way justify the way in which Malta thinks it should handle its moral and lawful duty. After all, we are talking about an EU Member State, which means that we as a Union are responsible. While Malta and Libya cannot agree on the precise location of 27 people drowning, they hang on to fishing nets for three days. This is not an isolated incident, unfortunately. Absurd. We all know that Libya is not exactly renowned for being the paradise of human rights or humane opinions, far from it. The fact that the Union is at risk of adopting the same view on these drowning people is an outright scandal.
Yesterday in my discussion dossier for the Committee on Transport and Tourism, I came across a study on illegal immigrants at sea, the actions proposed in which should be implemented as a matter of priority. Commissioner Frattini will need to join forces with Commissioner Barrot in this. Money alone is not enough. You know very well that it is precisely the Council that has the key where the conditions regarding the return of illegal immigrants are concerned. Let it at the same time and above all be clear that nobody, yes nobody, should hide behind so-called legal loopholes in international maritime law, for example. Where there is a political will, there is definitely a way.
I should like to finish off with a comment to the Council. Presidents of the Council, you can include Berlin declarations, in which European values are central, until the cows come home. If nothing at all is done in practice, however, then reality gives us a totally different picture and you as President of the Council are putting the EU's credibility in the balance. Translate the fine words you so like to proclaim, and which you did a moment ago, into action. I would urge you to fulfil the ambitions you enshrined in the Tampere and The Hague programmes, among others. Deliver on your promises. With all due respect, a debate next week is fantastic, but is really not good enough. The issues are not new. Action is what is called for right now.
on behalf of the Verts/ALE Group. - Mr President, I think many of the recent incidents and the shocking pictures that we have seen of a small boat towing people in its net, are the result - as we have been hearing - of a catalogue of failures, many of them absolutely avoidable with a bit of forward planning. We assume that the next Justice and Home Affairs Council will be doing some of that. It would have been avoidable if Member States had delivered on their promises regarding logistical and other support for Frontex and other measures promised in the wake of the experience in the Canaries, Lampedusa, Malta, Cyprus, etc. It would have been avoidable, as Commissioner Frattini said, if Member States had prepared a plan B for when Libya fails to carry out its obligations. Indeed, it appears that Libya has not clearly defined its maritime rescue area, so why are we negotiating in an emergency when we know there is already disagreement and we could have planned ahead?
I agree with Mrs Roure: we need to beware of the agreements we negotiate with a country which has such a poor record on human rights. That covers many of the transit and origin countries too. Such agreements have to be in the public domain, whether multilateral or bilateral, and this Parliament has yet to receive documents promised by the Italian authorities after our visit to Lampedusa.
My group believes we need an asylum agency to organise expert teams to help countries under stress assess claims. With reference to Dublin II, we are also aware that the fear of consequences makes some states reluctant to act and assume responsibility because they feel they are on their own. But there is also an issue about the reception and procedures directives and the quality of their implementation. The EU must again provide support to ensure a quality procedure: another task for an asylum agency.
But we also have to provide back-up in other countries to deal with the processing of arrivals. We also need to be clear that we do not penalise those who carry out rescues, so we have no more Cap Anamur-style prosecutions. We are told that the law of the sea is clear: people in distress should be rescued regardless of their status. I am absolutely certain that, had those people pictured in our media been cruise-line passengers, they would have been picked up far more quickly than was the case.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, Mr Frattini was right to talk about solidarity, but for us the first solidarity that we should show is to the families of the people drowned in the Mediterranean, solidarity to explain to ourselves as well that we should stop calling them illegal immigrants but should probably refer to them as shipwrecked people. That is in fact what they are: people - men and women - who drowned in the Mediterranean while trying to reach Europe and who were not even given a chance of being saved or rescued at sea, but were actually left for three days clinging to a tuna net. It has to be said quite plainly: someone has to take serious responsibility for that!
Mr Frattini said so clearly in an interview to an Italian newspaper, when he mentioned the serious responsibility of the Maltese Government. That needs to be repeated here in this Chamber, as well as the fact that they did not even have the decency to bury those people; even the idea of taking them in after death was rejected.
Therefore we ought seriously to consider the fact that, although Frontex may have a specific task to perform, its priority must be to rescue people at sea. That is something we said a short while ago when we were debating the Rapid Border Intervention Teams. This, sadly, was by no means the first tragedy; over the last ten years more than 9 000 human beings have drowned while trying to reach Europe, but this was the worst tragedy in the last ten years.
We should also carefully consider the need to expand the legal channels for people to enter legally and also the possibility of reviewing the Dublin II regulation in order to prevent what has been happening.
Look, in my view something serious is taking place: we are losing sight of the guiding principles of Western civilisation, which is based on hospitality and the right to burial. As the great tragic playwrights of ancient Greece taught us, we ought to start afresh from that point, not least so that we can develop a new idea of reception and hospitality for Europe.
(DE) Mr President, Mr Gloser, Commissioner, it is important to recall today the pictures we have all seen in the newspapers and on television. A boat would be spotted from the air, and by the time the local rescue operation was launched, the boat was no longer there, and 53 to 57 people had drowned. We are talking today about other cases too, in which almost everyone found on these boats was dead. We are talking about children, about babies, about many unknown people - in short, about an appalling tragedy which must surely horrify us. Allow me, therefore, to say first of all on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats that this issue goes right to the heart of Europe. It is about fundamental rights, about the very foundation stone of our values, namely the right to life. Today's debate is not about the immigration argument, about whom we let into Europe and whom we exclude, but about quintessentially humanitarian matters. I must therefore stress that values do not stop at borders; we Europeans believe that values are indivisible, and we must apply them.
Secondly, I would like to emphasise that, as many of my honourable colleagues have said, there is now a pressing need for European solidarity. Leaving a tiny country like Malta and other countries along our southern rim to their own devices and then pointing an accusing finger at them is not the way to act. No, this is a European issue. I find it a great pity that this tragedy has had little media impact in central and northern Europe and that people in those parts have shown no interest in it.
Action is needed now. For that reason, Commissioner, I gladly embrace, on behalf of the Group of the European People's Party, the idea that we should discuss a spending freeze if funds are needed for this purpose. I ask the Council through you, Peter, not only to adopt decisions but to take long-overdue action now. Decisions will not save people's lives; only practical measures can save lives. That is why I am calling quite specifically for this humanitarian disaster to be one of the main items on the agenda at next week's meeting of the Council.
(ES) Mr President, ladies and gentlemen, we have once again had pictures shown in our homes of desperate situations and deaths of emigrants. These pictures once again show the most dramatic and visible face of illegal immigration. They once again illustrate a repeated humanitarian emergency that requires an immediate and vigorous response.
This situation will not come to an end on its own. More than 9 000 people have already died trying to cross the Mediterranean and, with the arrival of the good weather, this figure will continue to grow.
Last week, the authorities of a Member State failed to comply with their fundamental international obligations with regard to the rescue and reception of shipwrecked people. Well, it is not sufficient to condemn that State for its unacceptable attitude and ask it to take on its responsibilities in order to ensure that that situation does not arise again. Nor can we delegate the fight against illegal immigration to captains of fishing vessels. We are not talking about a Maltese problem. It is a European problem that requires a generalised response based on solidarity amongst all of us. I shall insist: all of the Member States, shared responsibility, transparency and mutual trust.
For all of these reasons, I would like to call upon the Council, the Commission and this House immediately to adopt specific measures to put an end to this unacceptable situation. Frontex must cease to be a mirage and it must be provided with the resources necessary for joint monitoring patrols to operate permanently throughout the year in the high-risk areas.
Ladies and gentlemen, we Europeans cannot carry on debating and squabbling amongst ourselves while immigrants are still drowning. Let us act now.
(ES) I would like to begin by congratulating the Commissioner on taking on her responsibility in relation to this issue. I hope that they are not just words, though it is of course good to begin with words.
It is absolutely intolerable that we should leave a group of human beings to die while the governments and bureaucracies of various Members States argue about who is obliged to rescue these shipwrecked people who are dying from starvation, from drowning, from exposure to the sun ...
Malta has its obligations and its attitude has been intolerable and deserves to be condemned. The Union, however, must of course be in a position to support Malta today, Spain, in the Canary Islands, yesterday, and wherever else tomorrow, when it comes to saving the lives of people who wish to enter the European Union.
The summer is beginning and, with it, we are once again seeing the human flow of people who wish to live out their dreams in London or Hamburg, but who are destined to die on the beaches of the south.
That is the message that we must send.
We are currently in the midst of a debate on the future of Europe, on what we want and what we can do together. Well, it is in fields such as this that the European Union can find its legitimacy. I am not just talking about credibility. I am talking about legitimacy. The European Union can also lose its legitimacy in this area, however.
What kind of Union do we have amongst us that can organise and regulate all sorts of things - some of which many of our citizens consider to be absurd, and even idiotic - but which is incapable of organising things in such a way that people who are trying to reach our borders do not die, that people trying to reach our castles are not doomed to die at the castle gates?
Mr Vice-President, you have an historic challenge, a political and historic challenge. You have the responsibility to promote solidarity, but if solidarity does not emerge, you have the responsibility to impose it. You have the power to do so. If solidarity does not emerge, you will have to impose it. Impose it politically, shaming those States that do not take on their responsibilities, and impose it by force by means of legislative proposals so that everybody assumes their responsibility towards the present and the past, with so many deaths attributable to governments that do not play their part.
(DE) Mr President, Commissioner, every day more would-be illegal immigrants try to reach the European continent, and every day we experience intolerable situations and intolerable tragedies in southern Europe. The European Union has created Frontex. The European Parliament was prepared to double the annual budget for border surveillance. Frontex now has a budget of 35 million euros. Nevertheless, more illegal immigrants are entering the European Union daily. The plain and simple fact is that border surveillance is not working. The assistance to Member States and the coordination that Frontex is supposed to provide are not working.
If the coordination is defective, the work of Frontex invites criticism. If, however, the Member States do not deliver the manpower and equipment they promised to provide, it is they who must be held to account and made to honour their obligations. In no circumstances should we put the entire onus on the countries of southern Europe.
In this context I have a question to put to our Commissioner. In a press release on 24 May, the Commission reported that the number of aircraft, ships and other items of equipment made available to date had been satisfactory. Today, in another report from the Commission, we learn that it is criticising the Member States, which have delivered only a tenth of the promised aircraft, ships and helicopters. So which version is correct? Can you please put the record straight, Commissioner? If the Frontex agency has been set up by us and is so well funded, it must perform. If that is not the case, let us please abolish it and explore other avenues.
One way or the other - and I appeal here to everyone in a position of responsibility - the European Union, as well as monitoring our own borders, must provide assistance for the establishment of a functioning system of border surveillance in the transit countries - that is a form of local assistance which will help us in turn - as well as granting stabilisation aid and conducting local information campaigns in the countries of origin. It is certainly high time we took action instead of continuing to discuss an intolerable situation.
(IT) Mr President, Mr Frattini, ladies and gentlemen, I endorse what Mr Frattini has said here today and in the interviews he has given in recent days, but someone who does not endorse them at all is the Maltese Minister for Foreign Affairs. In a statement this afternoon he explained that Malta cannot take charge of illegal immigrants who legally do not come under its jurisdiction.
Twenty-one people who drowned are not a legal matter, and somebody at the forthcoming meeting of the Council of Ministers, either the Presidency or the Commission, needs to explain to the Maltese Government the difference between illegal immigrants and shipwreck victims. Somebody needs to remind the Maltese Foreign Minister that a fishing boat flying the Maltese flag decided to leave 27 people clinging to a tuna fishing line because they thought it was more important to save the tuna they had caught than human lives.
Somebody needs to explain to the Maltese Minister and all the rest of our ministers that humanitarian law has nothing to do with legal obligations or the conventions signed by our countries. Since I believe that it is important to put words into deeds, I agree with you, Mr Frattini, that the Frontex funds need to be released and that all countries need to take this requirement on board but, at the same time, allowing Frontex or the European repatriation fund to receive these funds must be made conditional on fulfilling their duty to assist anyone in distress at sea, in whatever circumstances and no matter what the legal status of the shipwreck.
That is one of the working hypotheses that can be used to tackle this problem over the next few days with the other ministers.
(MT) Mr President, it is a disgrace that, once again, so many people had to lose their lives before the European Union's lack of concrete action on immigration was exposed. Although I believe that all the Member States must shoulder their burden of responsibility, especially when it comes to life or death situations, the Commission and, especially, the Council must also share part of the responsibility. In my opinion, the Commission and the Council are not treating the situation with the urgency it deserves or giving it the commitment it merits. Looking back at what has been done during these past four years, it is easy to see that, if you eliminate the meaningless buzzwords of 'solidarity' and 'mobilisation', few measures have actually been taken to address this alarming situation. We expect immediate action to be taken on the burden-sharing principle, on the revision of Dublin 2 and on logistical and administrative assistance in order to effectively coordinate the joint patrols, which up till now have been practically ghost-like and which were promised to us long ago by Frontex. Until now, it seems that Frontex has simply been an agency that has been too stunned to take action, due to the enormity of the crisis facing it. Yet, no country can go on trying to cope with this tragedy alone, especially one as small as Malta and one that is already carrying a far greater load than it can bear. At this stage the priority should be the actual crisis and not identifying those who are to blame. We have to carry out an emergency Marshall-type plan before we find ourselves obliged to repeat the same speeches again when another tragedy takes place. We have no time to lose; too many lives have been lost. I hope that the definition of solidarity given by Commissioner Frattini will in fact be implemented. Thank you, Mr President.
Mr President, Commissioner, ladies and gentlemen, I agree with all those who have said that we need action rather than mere words. And the Council has indeed been taking action in recent months. The Council ensured that the centralised record of available technical equipment, the Frontex toolbox, was stocked up and that Frontex, at least in principle, has more than 100 ships, aircraft and helicopters at its disposal. With the support of this Parliament, the Council ensured that the Regulation on the RABITs, the Rapid Border Intervention Teams, could be adopted. There will be a Frontex operation in the waters around Malta, where we shall try, with the assistance of experts from the Member States and the support of helicopters from the Member States, to put an end to this human tragedy. I must say, however, that it would have been better if we had been able to launch these operations a few weeks earlier. That is a responsibility we must all accept collectively.
In the past few months we also agreed, in response to a proposal from the Commission, to implement regional protection programmes in countries of origin and transit. We took positive action by agreeing on the conclusion of partnership agreements and by discussing incentives for legal immigration and circular migration. We are engaged in negotiations on the subject of readmission agreements with countries in Africa and elsewhere. All of these things are taking us in the right direction. It is nevertheless true that many of these measures have come too late and that it would have been better for the people concerned if more rapid and efficient action had been taken.
(NL) Mrs Hennis-Plasschaert, I think this is also attributable to the lack of efficiency in the Council's decision-making procedure. It is unfortunate that the European Constitution has not yet entered into force, because the European Constitution and the reforms it provides for would enable us to take the necessary decisions much more swiftly and much more efficiently.
In the coming days and weeks we shall have to ensure that we live up to our humanitarian responsibility for the people in distress. We shall also have to ensure that we do not leave Malta in the lurch. Malta is a small country with a great responsibility in the area in question. For this reason Malta is entitled to the solidarity of the European Union.
Thirdly, we shall have to ensure that none of the action we take creates new pull factors that lead to more and more people trying to make their way to Europe, because we shall otherwise run the risk of multiplying rather than alleviating the human misery. This is why I firmly believe that the Council will summon up the strength to send out a clear signal at its meeting next week.
Member of the Commission. - (IT) Mr President, ladies and gentlemen, I endorse what Mr Altmaier has said. Next week the Council of Ministers will certainly address this issue candidly in a truly political debate. I shall not, therefore, repeat the references to the many positive measures that have already been taken. All of you will remember that just two years ago there was not a single document on joint European action on immigration; today we are talking about how to apply the documents and principles that have emerged from a political consensus that used not to exist but now does. Steps forward have been made, but not everything has been done as quickly as it should have been.
As somebody mentioned, we have had a major increase in funding for Frontex: EUR 35 million for 2007. However, EUR 13 million of that has been withheld and therefore cannot be used, and the corresponding spending cannot be undertaken. I am grateful for what has been said about Parliament's commitment to getting this sum released to Frontex straight away. The toolbox made available to Frontex has been sufficient. I said the same thing a few weeks ago, after reading the commitment statements by the Ministers for Internal Affairs of at least 19 European countries. What I said then, at the end of May, was that for this summer we have over 100 boats, over 100 patrol vessels, 25 helicopters and 20 aeroplanes. What I have said today, however, is also true: since the formal commitment was adopted until now, we have only received one tenth of the equipment promised.
I shall tell the Ministers and their colleagues in the Council quite amicably that what they committed themselves to providing needs to be made available straight away. Had we had not five but 50 patrol vessels, perhaps a vessel might have arrived sooner to save those people from drowning. An Italian vessel could have intervened, and then a French one to recover the bodies of the victims and take them to France. Perhaps if we had had a greater presence we could have dealt with it sooner. That, you have to admit, would be solidarity in practice.
We also have to remember that in the areas where Frontex has operated - I mean in the Canary Islands last year, for example - it has had a positive effect overall. I cannot forget that the Spanish Minister for Internal Affairs stated at the end of autumn last year that migration to the Canaries had fallen by about 30%, thanks to Frontex patrols in collaboration with a third country, in this case Senegal. When the operations work, the results are obvious.
As regards the central Mediterranean, Libya had a visit from us a few days ago. A Frontex mission went to Libya to explore the possibility of providing aid to Libya to control its southern desert border with Niger. We told Libya quite clearly that we expect it to carry out more controls and above all to observe its territorial search and rescue region on the high seas, which Libya is bound to observe, like any other country.
The mission will be called Nautilus II and will be sent to the central Mediterranean; it will depart as planned within a few days, and of course I hope as many Member States as possible will take part in it, not just the Mediterranean countries. The German Government has indicated that it will take part in the central Mediterranean mission, even though it is not a Mediterranean State, and then there will be some Mediterranean States too. I would like to see my country, Italy, take part for example, although so far it has not given any indication that it wants to take part in this mission, which is going to operate precisely in the area between Sicily, Malta and Libya. This is a concrete example of the appeal for solidarity that I shall, of course, make to the Ministers, but I am also appealing to you.
The final topic is the Dublin regulation, which was mentioned by Mrs Roure, among others. The report was published today and has been adopted by the Commission. It shows how well the Dublin regulation mechanism has worked. The regulation has worked properly, but the Commission suggests certain additions. It suggests considering whether the principle whereby only the country of initial destination is required to receive immigrants can be the only fair solution or whether a better way of sharing the burden could be incorporated. That is also the subject of a proposal adopted today by the Commission, a Green Paper on asylum policy from now to 2010, as this Parliament requested. The proposals are there, and I am still expecting a gesture of solidarity.
Clearly, if a large majority of the Member States says that the system is working well as it is, that means that the country of first destination will still have to bear the whole burden, and that is not solidarity. That is another example of how even the Dublin regulation needs to be interpreted correctly, not to point the finger at anyone, but to ensure that everyone works together.
The debate is closed.
Written statement (Rule 142)
in writing. - (FR) How many corpses will we have to fish out of the Mediterranean Sea before effective solutions are put in place?
Let us stop pointing the finger at small countries like Malta that can no longer manage the constant flood of immigrants who are washed up daily on their beaches. This is not the way to fight illegal immigration. There is no barbed wire, no barrier that will stop these men and women, who are prepared to do anything to provide life's essentials for their families, from crossing the seas.
In September 2006, Parliament launched an appeal to Member States and to the Commission in a resolution adopted by all the political groups. We were insisting on the need for strengthening partnerships and dialogues with the countries of origin. We also asked for revision of the Dublin II regulation which puts too heavy a burden on the countries in the South and East of the Union. It is of the utmost urgency to establish a fair mechanism for solidarity and for sharing responsibilities between all the Member States.
What is more, we have to recognise the lack of results from Frontex. Genuine political willingness is fundamental if Member States are to give adequate resources to this agency to enable it to function effectively in the future.